Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129629                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 129629
                                                                   COA: 260506
                                                                   Oakland CC: 91-105539-FC
  RICHARD LLOYD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 16, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

         KELLY, J., would hold this case in abeyance for Whorton v Bockting, cert gtd 126
  S Ct 2017 (May 15, 2006) (No. 05-595).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2006                     _________________________________________
           d0927                                                              Clerk